Citation Nr: 1601194	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  10-15 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left carpal tunnel syndrome, to include as secondary to service-connected right carpal tunnel syndrome.

2.  Entitlement to an initial rating in excess of 10 percent for a right ankle sprain prior to December 10, 2013 and in excess of 20 percent from December 10, 2013, exclusive of a period of a temporary total rating (TTR) from May 11, 2011 through July 31, 2011.

3.  Entitlement to an extended temporary total rating of 100 percent beyond July 31, 2011 for convalescence for right ankle surgery.

4.  Entitlement to an initial rating in excess of 10 percent for myofascial thoracolumbar pain syndrome prior to December 10, 2013 and in excess of 20 percent thereafter.

5.  Entitlement to an initial compensable rating for right carpal tunnel syndrome prior to December 10, 2013 and in excess of 10 percent thereafter.

6.  Entitlement to an initial compensable rating for a rash on the right buttock prior to December 10, 2013 and in excess of 10 percent thereafter.

7.  Entitlement to an initial compensable rating for restrictive lung disease prior to December 10, 2013 and in excess of 30 percent thereafter.

8.  Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis.

9.  Entitlement to an initial rating in excess of 10 percent for a right ankle scar.

10.  Entitlement to an effective date earlier than May 21, 2009 for the grant of service connection for bilateral plantar fasciitis.

11.  Entitlement to an effective date earlier than May 22, 2009 for the grant of service connection for restrictive lung disease. 

12.  Entitlement to an effective date earlier than December 10, 2013 for the grant of service connection for a right ankle scar.

13.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active service from August 2007 to February 2008 and from August 2008 to May 2009, including service in the Southwest Asia Theater of operations during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  A September 2009 rating decision, in pertinent part, granted service connection and assigned initial disability ratings for a right ankle sprain (10 percent), myofascial thoracolumbar pain syndrome (10 percent), a rash on the right buttock (noncompensable), and right hand (dominant) carpal tunnel syndrome (noncompensable).  The Veteran disagreed with the initial ratings assigned for these disabilities.  The decision also denied service connection for left hand carpal tunnel syndrome.  An August 2012 rating decision denied entitlement to a TDIU.  

In August 2013, the Veteran testified at a hearing held at the RO before a Veterans Law Judge; a transcript of the hearing is associated with the claims file.  (In February 2015, the Board notified the Veteran that the Veterans Law Judge who conducted the August 2013 hearing was no longer employed by the Board and offered him the opportunity to testify at a new hearing.  The Veteran's attorney replied in March 2015, indicating that the Veteran did not wish to appear for another hearing). 

In a November 2013 decision, the Board granted service connection for bilateral plantar fasciitis and remanded the issues of service connection for left hand carpal tunnel syndrome; initial higher ratings for right ankle, back, rash, and right hand carpal tunnel syndrome disabilities, and entitlement to a TDIU.  A November 2013 rating decision effectuated the Board's decision regarding service connection for bilateral plantar fasciitis and awarded an initial 10 percent disability rating effective May 21, 2009.

A March 2014 rating decision granted service connection for restrictive lung disease and assigned an initial noncompensable disability rating effective May 22, 2009 and a 30 percent rating effective December 10, 2013.  The decision assigned a temporary total rating (TTR) of 100 percent effective May 11, 2011 based on surgical or other treatment necessitating convalescence for the right ankle disability; assigned a 10 percent rating effective August 1, 2011; and a 20 percent rating from December 10, 2013.  Service connection was granted for a right ankle scar and rated 10 percent disabling effective December 10, 2013.  Finally, the decision increased the initial disability ratings to 20 percent for myofascial thoracolumbar pain syndrome, 10 percent for right buttock rash, and 10 percent for right hand carpal tunnel syndrome, each effective December 10, 2013.

The Court has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issues of entitlement to increased ratings for myofascial thoracolumbar pain syndrome, right buttock rash, and right hand carpal tunnel syndrome remain in appellate status.

At the time of the November 2013 Remand, the Board had indicated that a June 24, 2013 Report of Contact documented the Veteran's intent to apply for service connected benefits under the Fully Developed Claim program for "facial hair bumps," among other claims.  Although the Report of Contact documents that a VA employee would send the Veteran a VA Form 21-526EZ, it does not appear that the form was sent.  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred again to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

Left Carpal Tunnel Syndrome

The Veteran contends that he has a current left carpal tunnel syndrome disability that began in service or is secondary to service-connected right carpal tunnel syndrome.  Citing a December 2008 service treatment record reflecting the Veteran's complaints of pain in both wrists and his hearing testimony, the Board remanded the claim in November 2013 to afford him a VA examination to obtain a medical opinion.  The Veteran presented for a VA peripheral nerves examination in December 2013 followed by an EMG (electromyography) study in January 2014.  Unfortunately, it appears that neither the December 2013 VA examiner nor the January 2014 physician elicited information from the Veteran regarding left carpal tunnel syndrome symptoms, and the January 2014 EMG report reflects that testing was only conducted on the right wrist.  Accordingly, the claim must be remanded to comply with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Right Buttock Rash, Thoracolumbar Spine, and Right Carpal Tunnel Syndrome

The Veteran seeks initial higher ratings for a right buttock rash, thoracolumbar spine disability, and right carpal tunnel syndrome.  In statements made during VA treatment and VA examinations, the Veteran indicated that he sees a private dermatologist for his rash, a private chiropractor for his back (due to his work schedule), and that he had a right carpal tunnel release in January 2015 with a private plastic surgeon.  These records should be obtained on remand. 

End Date for TTR, Earlier Effective Date and Ratings Assigned to Restrictive Lung Disease, Right Ankle Scar and Bilateral Plantar Fasciitis

The Veteran's attorney expressed disagreement on the Veteran's behalf with several RO determinations.  In correspondence received on September 29, 2014, the attorney expressed disagreement with the initial ratings and effective dates assigned in the March 2014 rating decision for restrictive lung disease and a right ankle scar, and the July 31, 2011 end date of a TTR for convalescence for right ankle surgery.  In correspondence received on October 10, 2014, the attorney expressed disagreement with the initial rating and effective date assigned in the November 2013 rating decision for bilateral plantar fasciitis.  A statement of the case has not been issued.  This matter must be returned to the AOJ for appropriate consideration and issuance of a statement of the case with regard to such issues.  Manlincon v. West, 12, Vet. App. 238 (1999).

Right Ankle and TDIU

Finally, the Veteran's claims for higher initial ratings for a right ankle disability and a TDIU remain intertwined with the claims for an extension beyond July 31, 2011 for convalescence for right ankle surgery and the other claims being remanded.  Accordingly, adjudication of the right ankle increased rating claim and TDIU claim must await adjudication of the TTR extension, service connection, and increased rating claims.  The Court has held that a claim that is inextricably intertwined with another claim that remains undecided and pending before VA must be adjudicated prior to a final order on the pending claim, so as to avoid piecemeal adjudication.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated since April 2015.

2.  Ask the Veteran to provide the following records or to complete and return an Authorization and Consent to Release Information (VA 21-4142) to allow VA to obtain any such records on his behalf.

a) All dermatology records from the University of Texas Southwestern (UTSW) Medical Center, including from Dr. Blackburn;
b) all private chiropractic treatment records pertinent to treatment for a thoracolumbar spine disability;
c) all UTSW Medical Center records pertinent to evaluation and treatment for right and/or left carpal tunnel syndrome, including from Dr. Kau; and
d) any other medical records pertinent to evaluation and treatment for a right ankle sprain and right ankle scar, restrictive lung disease, and bilateral plantar fasciitis.

All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran or determines that any records are unavailable, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard to allow him the opportunity to obtain and submit those records for VA review.

3.  Arrange for a VA peripheral nerves examination to determine whether the Veteran has a current left carpal tunnel syndrome disability.  The entire claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must indicate in the examination report that the claims file was reviewed in conjunction with the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed, to include a left wrist EMG study.  The results of such must be included in the examination report.

The examiner should offer an opinion as to the following:
a) Please identify all left wrist disabilities found, to include any left carpal tunnel syndrome.
b) Did any left wrist disability at least as likely as not (a 50 percent or greater degree of probability) have its onset during active service, or is any left wrist disability at least as likely as not related to the Veteran's December 2008 complaints of pain in both wrists?
c) If a left wrist disability is unrelated to military service, indicate whether it is at least as likely as not (a 50 percent or greater probability) that a left wrist disability was (1) caused or (2) aggravated beyond the normal course of the condition by the Veteran's right carpal tunnel syndrome disability.  

A complete rationale for each opinion expressed must be provided.

4.  Issue a statement of the case (SOC) for the issues of an extended TTR beyond July 31, 2011 for convalescence for right ankle surgery; higher initial disability ratings for restrictive lung disease, bilateral plantar fasciitis, and a right ankle scar; and effective dates earlier than those assigned for the grant of service connection for bilateral plantar fasciitis, a right ankle scar, and restrictive lung disease.  Inform the Veteran and his attorney that he must perfect the appeal if he wishes a review by the Board.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

5.  After undertaking any other development deemed appropriate, to include consideration as to whether any VA examination and/or medical opinion is warranted, and ensuring that the requested actions are completed, the AOJ should readjudicate the claims for service connection for left carpal tunnel syndrome, to include as secondary to right carpal tunnel syndrome; initial higher ratings for a right ankle sprain, myofascial thoracolumbar pain syndrome, right carpal tunnel syndrome, and a rash of the right buttock; and a TDIU.  If any benefit sought is not granted in full, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




